 


109 HR 3514 IH: Surface Transportation Extension Act of 2005, Part VI
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3514 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Young of Alaska (for himself, Mr. Oberstar, Mr. Petri, and Mr. DeFazio) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Ways and Means, Resources, and Science, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide an extension of administrative expenses for highway, highway safety, motor carrier safety, transit, and other programs funded out of the Highway Trust Fund pending enactment of a law reauthorizing the Transportation Equity Act for the 21st Century. 
 
 
1.Short titleThis Act may be cited as the Surface Transportation Extension Act of 2005, Part VI. 
2.Administrative expenses for Federal-aid highway program 
(a)Authorization of contract authoritySection 4(a) of the Surface Transportation Extension Act of 2004, Part V (118 Stat. 1147, 119 Stat. 325) is amended by striking $292,179,920 and inserting $309,260,880. 
(b)Limitation on obligationsOf the obligation limitation made available for Federal-aid highways and highway safety construction programs for fiscal year 2005 by division H of Public Law 108–447 (118 Stat. 3204) not more the $17,080,960 shall be available, in addition to any obligation limitation previously provided, for administrative expenses of the Federal Highway Administration for the period of July 30, 2005, through August 14, 2005. 
(c)Conforming amendmentSection 2(e)(3) of such Act (118 Stat. 1146, 119 Stat. 325) is amended by striking July 30 and inserting August 14. 
3.Administrative expenses for National Highway Traffic Safety Administration 
(a)In generalThere shall be available from the Highway Trust Fund (other than the Mass Transit Account) for the Secretary of Transportation to pay the administrative expenses of the National Highway Traffic Administration in carrying out the highway safety programs authorized by sections 157 and 163 of chapter 1 of title 23, United States Code, and sections 402, 403, 405, and 410 of chapter 4 of such title, the National Driver Register under chapter 303 of title 49, United States Code, the motor vehicle safety program under chapter 301 of such title 49, and the motor vehicle information and cost savings program under part C of subtitle VI of such title 49 $4,125,000 for the period of July 30, 2005, through August 14, 2005. 
(b)Contract authorityFunds made available by this section shall be available for obligation in the same manner as if such funds were apportioned under chapter 1 of title 23, United States Code; except that such funds shall remain available until expended. 
4.Administrative expenses for Motor Carrier Safety Administration programSection 7(a)(1) of the Surface Transportation Extension Act of 2004, Part V (118 Stat. 1153; 119 Stat. 330) is amended— 
(1)by striking $213,799,290 and inserting $224,383,414; and 
(2)by striking July 30 and inserting August 14. 
5.Administrative expenses for Federal transit programs 
(a)Authorization of appropriationsSection 5338(f)(2) of title 49, United States Code, is amended— 
(1)in the heading by striking july 30 and inserting august 14; 
(2)in subparagraph (A)(vii)— 
(A)by striking $54,350,686 and inserting $57,650,686; and 
(B)by striking July 30 and inserting August 14; and 
(3)in subparagraph (B)(vii) by striking July 30 and inserting August 14.  
(b)Obligation ceilingSection 3040(7) of the Transportation Equity Act for the 21st Century (112 Stat. 394; 118 Stat. 885; 118 Stat. 1158; 119 Stat. 333) is amended— 
(1)by striking $6,398,695,996 and inserting $6,401,995,996; and 
(2)by striking July 30 and inserting August 14.  
6.Bureau of Transportation Statistics 
(a)In generalSection 5001(a)(4) of the Transportation Equity Act for the 21st Century (112 Stat. 420; 118 Stat. 1150; 119 Stat. 327; 119 Stat. 346; 119 Stat. 379; 119 Stat. 394) is amended by striking $25,730,000 for the period of October 1, 2004, through July 30, 2005 and inserting $27,000,000 for the period of October 1, 2004, through August 14, 2005. 
(b)Limitation on obligationsOf the obligation limitation made available for Federal-aid highways and highway safety construction programs for fiscal year 2005 by division H of Public Law 108–447 (118 Stat. 3204) not more the $1,270,000 shall be available, in addition to any obligation limitation previously provided, for administrative expenses of the Bureau of Transportation Statistics for the period of July 30, 2005, through August 14, 2005. 
7.Extension of authorization for use of trust funds for obligations under TEA–21 
(a)Highway trust fund 
(1)In generalParagraph (1) of section 9503(c) of the Internal Revenue Code of 1986 is amended— 
(A)in the matter before subparagraph (A), by striking July 31, 2005 and inserting August 15, 2005, 
(B)by striking or at the end of subparagraph (O), 
(C)by striking the period at the end of subparagraph (P) and inserting , or, 
(D)by inserting after subparagraph (P) the following new subparagraph: 
 
(Q)authorized to be paid out of the Highway Trust Fund under the Surface Transportation Extension Act of 2005, Part VI., and 
(E)in the matter after subparagraph (Q), as added by this paragraph, by striking Surface Transportation Extension Act of 2005, Part V and inserting Surface Transportation Extension Act of 2005, Part VI. 
(2)Mass transit accountParagraph (3) of section 9503(e) of such Code is amended— 
(A)in the matter before subparagraph (A), by striking July 31, 2005 and inserting August 15, 2005, 
(B)in subparagraph (M), by striking or at the end of such subparagraph, 
(C)in subparagraph (N), by inserting or at the end of such subparagraph, 
(D)by inserting after subparagraph (N) the following new subparagraph: 
 
(O)the Surface Transportation Extension Act of 2005, Part VI,, and 
(E)in the matter after subparagraph (O), as added by this paragraph, by striking Surface Transportation Extension Act of 2005, Part V and inserting Surface Transportation Extension Act of 2005, Part VI. 
(3)Exception to limitation on transfersSubparagraph (B) of section 9503(b)(6) of such Code is amended by adding at the end the following: The preceding sentence shall be applied by substituting August 15, 2005 for the date therein..  
(b)Aquatic resources trust fund 
(1)Sport fish restoration accountParagraph (2) of section 9504(b) of the Internal Revenue Code of 1986 is amended by adding at the end the following: Subparagraphs (A), (B), and (C) shall each be applied by substituting Surface Transportation Extension Act of 2005, Part VI for Surface Transportation Extension Act of 2005, Part V.. 
(2)Boat safety accountSubsection (c) of section 9504 of such Code is amended— 
(A)by striking July 31, 2005 and inserting August 15, 2005, and 
(B)by striking Surface Transportation Extension Act of 2005, Part V and inserting Surface Transportation Extension Act of 2005, Part VI. 
(3)Exception to limitation on transfersParagraph (2) of section 9504(d) of such Code is amended by adding at the end the following new sentence: The preceding sentence shall be applied by substituting August 15, 2005 for the date therein.. 
(c)Temporary rule regarding adjustmentsDuring the period beginning on the date of the enactment of the Surface Transportation Extension Act of 2003 and ending on August 14, 2005, for purposes of making any estimate under section 9503(d) of the Internal Revenue Code of 1986 of receipts of the Highway Trust Fund, the Secretary of the Treasury shall treat— 
(1)each expiring provision of paragraphs (1) through (4) of section 9503(b) of such Code which is related to appropriations or transfers to such Fund to have been extended through the end of the 24-month period referred to in section 9503(d)(1)(B) of such Code, and 
(2)with respect to each tax imposed under the sections referred to in section 9503(b)(1) of such Code, the rate of such tax during the 24-month period referred to in section 9503(d)(1)(B) of such Code to be the same as the rate of such tax as in effect on the date of the enactment of the Surface Transportation Extension Act of 2003. 
(d)Subsequent repeal of certain temporary provisionsEach of the following provisions of the Internal Revenue Code of 1986 are amended by striking the last sentence thereof: 
(1)Section 9503(b)(6)(B). 
(2)Section 9504(b)(2). 
(3)Section 9504(d)(2). 
(e)Effective date 
(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall take effect on the date of the enactment of this Act. 
(2)Subsequent repealThe amendments made by subsection (d) shall take effect on the date of the enactment of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users and shall be executed immediately before the amendments made by such Act. 
8.Technical amendmentEffective on the date of enactment of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users, section 1942 of such Act is repealed.
 
